Woods, J.
The only specification of error whichis brought to our attention, in the brief of the appellants, is predicated on an exception to the court’s conclusions of law from facts specially found. The record contains an elaborate finding of facts and a statement of legal conclusions, to which, according to the recital, the appellants excepted. It does not appear, however, that the special finding was made at the request of the parties, or of either of them, and neither the finding nor the statement of legal conclusions is signed by the judge. In this condition of the record, it is well settled that an exception to a legal conclusion so stated presents no question. The finding, however special in form, can be regarded only as a general finding, unless made at the request of one or both of the parties. Martin v. Martin, 74 Ind. 207; Smith v. Tatman, 71 Ind. 171; Haynie v. Johnson, 71 Ind. 394.
The judgment is affirmed, with costs.